Title: Enclosure N: Affidavit of Nicholas Duff and Adam Masterman, 26 May 1791
From: Duff, Nicholas,Masterman, Adam
To: 


NAffidavit of Nicholas Duff and Adam Masterman
Gosport, 26 May 1791. Duff as master and Masterman as chief mate of Rachel swear that Thomas Ure swore in their presence and before John Wilkes, notary, in New York on 8 Sep. 1790 that he was a bona fide American of New York and agreed to ship as boatswain on Rachel to London and elsewhere and return at the rate of $9 per month, part of which was to be paid to his wife, monthly, during the voyage; that, on the morning of 27 Apr. 1791, Ure refused to do duty and, contrary to Duff’s orders, absented himself “and hath not since  returned”; that John Cutler, Charles Chamberland, and Joseph Robinson shipped, respectively, on 21 and 28 Dec. 1790 and 10 Jan. 1791 on Rachel at London, declared themselves Americans, and “did sign with their own hands the Articles of the United States of North America to proceed…to Ostend, and elsewhere, to New York and there to be paid their wages and discharged”; that George Collins on 28 Dec. did the same, declaring himself born in Sweden but of Boston; and that Collins, Cutler, Chamberland, and Robinson on the morning of 27 Apr. absented themselves from Rachel, “denying their Duty to both Master and Mate.”
